[Cite as State ex rel. Richard v. Mohr, 135 Ohio St.3d 373, 2013-Ohio-1471.]




   THE STATE EX REL. RICHARD; CALO ET AL., APPELLANTS, v. MOHR, DIR.,
                                   ET AL., APPELLEES.

 [Cite as State ex rel. Richard v. Mohr, 135 Ohio St.3d 373, 2013-Ohio-1471.]
Parole—Mandamus—Writ to compel parole hearing on particular date—Inmates
          have no constitutional or statutory right to parole or to be considered for
          parole on a particular date—Writ denied.
      (No. 2012-1902—Submitted April 11, 2013—Decided April 16, 2013.)
     APPEAL from the Court of Appeals for Franklin County, No. 11AP-0780.
                                  __________________
          Per Curiam.
          {¶ 1} We affirm the judgment of the court of appeals granting the motion
of appellees, Gary C. Mohr, Director, Ohio Department of Rehabilitation and
Correction, Harry Hageman, chief of the Ohio Adult Parole Authority, and
Cynthia Mausser, chair of the Ohio Parole Board, to dismiss the petition of
appellants, Dennis Calo and Ronald Jolly, for a writ of mandamus. Calo and
Jolly’s claims are defective because they have no constitutional or statutory right
to parole or to be considered for parole on a particular date. Therefore, they have
no clear legal right to relief and can show no clear legal duty on the part of
appellees.
          {¶ 2} Calo and Jolly, as well as relator Donald Richard,1 filed an original
action in mandamus in the Tenth District Court of Appeals. Appellees filed a
motion to dismiss. The court of appeals dismissed, and Calo and Jolly filed this
appeal.



1. Richard did not participate in the appeal, apparently because he was declared a vexatious
litigator last year. See In re Richard, 133 Ohio St.3d 1419, 2012-Ohio-4870, 976 N.E.2d 911.
                             SUPREME COURT OF OHIO




       {¶ 3} Calo and Jolly appear to be arguing that they should be eligible for
parole hearings at intervals set by the version of Ohio Adm.Code 5120:1-1-10(B)
effective as of January 2, 1979, rather than the current version, which did not
become effective until after they were incarcerated. Under the former version of
the regulation, according to Calo and Jolly, they were entitled to second parole
hearings within five years of their first hearings and at yearly intervals after that.
1978-1979 Ohio Monthly Record 4-435. Because their second parole hearings
occurred beyond the five years, they claim to have been deprived of a number of
parole hearings.
       {¶ 4} To be entitled to the requested extraordinary relief, Calo and Jolly
must establish a clear legal right to the requested relief, a clear legal duty on the
part of appellees to provide it, and the lack of an adequate remedy in the ordinary
course of the law. State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-
69, 960 N.E.2d 452, ¶ 6. Calo and Jolly must prove that they are entitled to the
writ by clear and convincing evidence. Id. at ¶ 13.
       {¶ 5} Ohio law gives a convicted inmate “no legitimate claim of
entitlement to parole prior to the expiration of a valid sentence of imprisonment.”
State ex rel. Seikbert v. Wilkinson, 69 Ohio St.3d 489, 490, 633 N.E.2d 1128
(1994). The statute granting the parole authority discretion to grant parole, R.C.
2967.03, “creates no expectancy of parole or a constitutional liberty interest
sufficient to establish a right of procedural due process.” Id., citing Hattie v.
Anderson, 68 Ohio St.3d 232, 233, 626 N.E.2d 67 (1994); State ex rel. Adkins v.
Capots, 46 Ohio St.3d 187, 188, 546 N.E.2d 412 (1989). It follows that as an
inmate has no constitutional or statutory right to parole, he has no concomitant
right to a particular date for the consideration of parole, and a change in such
dates is not a constitutional violation. State ex rel. Henderson v. Ohio Dept. of
Rehab. & Corr., 81 Ohio St.3d 267, 268, 690 N.E.2d 887 (1998).




                                          2
                                 January Term, 2013




       {¶ 6} In short, application of the new parole guidelines to Calo and Jolly
does not constitute a violation of any constitutionally or statutorily protected
liberty interest. They have failed to assert a clear legal right to the relief they seek
or a clear legal duty on the part of appellees to provide relief. We therefore affirm
the court of appeals’ dismissal of their case.
       {¶ 7} Calo and Jolly also filed a motion to disqualify the attorney general
from representing appellees here. They make vague accusations of collusion and
impropriety, but have submitted no evidence whatsoever to back up these
accusations. The motion is denied.
                                                                   Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               __________________
       Dennis Calo and Ronald Jolly, pro se.
       Michael DeWine, Attorney General, and David A. Lockshaw Jr., Assistant
Attorney General, for appellees.
                             ______________________




                                           3